
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8


REGISTRATION RIGHTS AGREEMENT


        THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into
this 30th day of October, 2002, by and between WYNN RESORTS, LIMITED, a Nevada
corporation (the "Company"), and Stephen A. Wynn, an individual ("Wynn" and,
collectively with the Company, the "Parties").

        A.    Wynn, the Company, Aruze USA, Inc. (together, with any other
entity owned or controlled by Aruze Corp. and/or Kazuo Okada to which any or all
of the Aruze Shares (as defined below) may be transferred, collectively,
"Aruze"), Kazuo Okada and Aruze Corp. have entered into that certain Buy-Sell
Agreement dated as of June 13, 2002 (as amended by that certain Purchase
Agreement dated October 30, 2002 between Aruze USA, Inc. and the Company and as
such Buy-Sell Agreement may be amended further from time to time, the "Buy-Sell
Agreement") pursuant to which Wynn or his designee has the option (the "Purchase
Option"), under certain circumstances, to purchase some or all of Aruze's
capital stock of the Company (such Shares so purchased by Wynn or his designees,
the "Aruze Shares") on the terms and conditions contained therein;

        B.    The Company and Wynn have entered into that certain Agreement
dated as of June 13, 2002 pursuant to which the Company may, under certain
circumstances, require Wynn or his designee to exercise the Purchase Option
under the Buy-Sell Agreement;

        C. The Company and Wynn desire to set forth the respective rights of the
Company and Wynn with respect to the registration of a resale of the Aruze
Shares after an exercise of the Purchase Option.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises contained herein, the Parties agree as follows:

        1.    Definitions.    

        1.1  As used in this Agreement, the following capitalized terms shall
have the following meanings:

        Controlling Person:    Shall have the meaning set forth in Section 7.1
hereof.

        Demand Notice:    Shall have the meaning set forth in Section 2.1(a)
hereof.

        Exchange Act:    The Securities Exchange Act of 1934, as amended from
time to time (including the rules and regulations promulgated thereunder).

        Form S-3:    Such form under the Securities Act as is in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

        Holders:    Wynn and any Person to which Registrable Securities are
transferred and to which the registration rights set forth in this Agreement are
assigned pursuant to Section 10 of this Agreement.

        Indemnified Parties:    Shall have the meaning set forth in Section 7.1
hereof.

        Majority Selling Holders:    Selling Holders who hold a majority of the
Registrable Securities to be included under a Registration Statement.

        Person:    An individual; a corporation; a general, limited or limited
liability partnership; a limited liability company; a trust; an unincorporated
organization or other legal entity; or a government or any agency or political
subdivision thereof.

--------------------------------------------------------------------------------




        Prospectus:    The definitive prospectus, included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus.

        Registrable Securities:    The Aruze Shares owned of record or
beneficially by the Holders, plus any Shares (as defined below) received with
respect to or in replacement of the Aruze Shares by reason of splits, dividends
and recapitalizations and other changes in the Company's capital structure;
provided, however, that such Shares shall cease to be Registrable Securities
when (i) a Registration Statement covering such Registrable Securities has been
declared effective and such Registrable Securities have been disposed of
pursuant to such effective Registration Statement, or (ii) such Registrable
Securities are distributed to the public pursuant to Rule 144 of the Securities
Act.

        Registration Demand:    Shall have the meaning set forth in
Section 2.1(a) hereof.

        Registration Expenses:    Shall have the meaning set forth in
Section 6.1 hereof.

        Registration Statement:    Any registration statement of the Company
filed under the Securities Act which covers Registrable Securities pursuant to
the provisions of this Agreement, including the Prospectus, amendments and
supplements to such Registration Statement (including all post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement).

        SEC:    The Securities and Exchange Commission.

        Securities Act:    The Securities Act of 1933, as amended from time to
time (including the rules and regulations promulgated thereunder).

        Selling Holders:    Holders of Registrable Securities who seek to sell
such securities under any Registration Statement.

        Shares:    The shares of common stock, par value $.01 per share, of the
Company or any securities of the Company or any other Person received in respect
of or in replacement of such shares, including by reason of splits, dividends,
recapitalizations, reorganizations, mergers, exchange offers, business
combinations or other changes in the Company's or its successors' capital
structure.

        2.    Registration Rights.    

        2.1    Registration Upon Request.    

        (a)  At any time beginning on the date that is 180 days after the
closing date of the Company's initial public offering, Holders holding an
aggregate of at least thirty-three and one-third percent (331/3%) of the
then-outstanding Registrable Securities, from time to time, shall be entitled
(subject to Section 12 hereof) to make a written request (a "Demand Notice") to
the Company requesting that the Company effect the registration under the
Securities Act of a number of Registrable Securities with a market value of at
least twenty million dollars ($20,000,000) on the date of such request, stating
the intended method of disposition of such Registrable Securities; provided,
however, that such a demand (a "Registration Demand") may not be made more than
four (4) times in the aggregate and may not be made more than once in any
twelve-month period; and provided further, the Registration Demand shall not be
deemed made if (i) the Registration Statement does not become effective under
the Securities Act (including without limitation if the Selling Holders withdraw
the Registration Statement, provided that a Registration Demand will be deemed
made by the Selling Holders if the Registration Statement was withdrawn due to a
material adverse change in general market

2

--------------------------------------------------------------------------------

conditions or in the Company's business of which the Holder(s) that provided the
Demand Notice were aware at the time the Demand Notice was provided), (ii) a
stop order, injunction or other order interferes with or prevents the
contemplated method of distribution or (iii) the number of Registrable
Securities requested to be included in the registration is reduced by 25% or
more pursuant to Section 2.1(c), and, in each case, the Registration Expenses
(other than Indirect Expenses) are paid by the Holders. Within five (5) business
days after receipt of a Demand Notice, the Company shall notify all other
Holders and offer to them the opportunity to include their Registrable
Securities in such registration, so long as such other Holders notify the
Company in writing of the amount of Registrable Securities that they wish to
register within fifteen (15) business days of the date of such notice. A
Registration Demand made by any Holder is deemed to be made by all Holders for
purposes of tabulating the number of Registration Demands that may be made in
any twelve month period or in total.

        (b)  Upon receipt of a Registration Demand, the Company shall, as soon
as is reasonably practicable (but in any event within 60 days of the date of the
Demand Notice), prepare and file a Registration Statement with the SEC on an
appropriate form under the Securities Act with respect to all of the Registrable
Securities that Holders of such securities have requested that the Company
register, and use its reasonable best efforts to cause such Registration
Statement to become effective as soon as is reasonably practicable.

        (c)  In connection with any Registration Statement filed in response to
a Demand Notice, the Company, at its option, may include a primary offering of
additional shares of Common Stock and/or may include shares to be sold by other
stockholders of the Company; provided, however, that if the managing underwriter
of such offering determines in good faith and so advises the Company that the
number of Shares otherwise to be included in the Registration Statement is such
that the success of the underwritten offering may be materially and adversely
affected (in terms of the offering price of the offering), then the total number
of shares to be included in the Registration Statement shall be reduced to the
amount recommended by such underwriter and (i) unless the Registration Statement
includes all of the Registrable Securities designated for sale by all Selling
Holders participating in the demand registration pursuant to Section 2.1(a), the
Registration Statement shall not include any shares to be offered by the Company
or sold by other stockholders (including other Holders exercising incidental
registration rights pursuant to Section 2.2), and (ii) if the Registration
Statement does not include all of the Registrable Securities designated for sale
by such Selling Holders, the number of Registrable Securities included in the
Registration Statement shall be allocated among such Selling Holders pro rata
(based on the number of Registrable Securities held by each).

        (d)  Notwithstanding the foregoing, if, at the time a Demand Notice is
received, the Company (i) is contemplating filing a registration statement in
connection with the offering of its securities (a "Company Offering") within
90 days of the date of delivery of the Demand Notice; or (ii) determines in good
faith that a registration pursuant to the Demand Notice might have a material
adverse effect on the Company or interfere with or adversely affect the
negotiations or completion of any transaction that is being contemplated by the
Company at that time, the Company shall be entitled, upon delivery of written
notice no later than twenty (20) days after delivery of the Demand Notice to the
person(s) who delivered the Demand Notice, to postpone filing of the
Registration Statement and/or withhold efforts to cause the Registration
Statement to become effective for a reasonable period of time (not to exceed the
shorter of 120 days or the Company's termination of consideration of a Company
Offering, or completion or other resolution of the events described in
clause (ii) of this Section 1.1(d); provided, however, that such deferral may
not be utilized more than once in any twelve (12) month period.

3

--------------------------------------------------------------------------------




        2.2    Incidental Registration.    

        (a)  If at any time after the date hereof the Company proposes to
register any shares of Common Stock under the Securities Act solely for cash
(except pursuant to a registration statement (i) on Form S-8, Form S-4 or
comparable forms, or (ii) with respect to an employee benefit plan, (iii) solely
in connection with a Rule 145 transaction under the Securities Act or (iv) which
does not include substantially the same information as would be required to be
included in a Registration Statement covering the sale of Registrable
Securities, or pursuant to a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities which are
also being registered), or if any other stockholder is being afforded an
opportunity to register shares of Common Stock (including pursuant to
Section 2.1(a)), the Company will at each such time give written notice to the
Holders (other than Holders participating in a demand registration pursuant to
Section 2.1(a)) as provided in Section 13.4 hereof of its intention to do so.
Within fifteen (15) business days after receipt of such notice, such Holders may
request that the Company register all or part of the Registrable Securities,
stating in such request the intended method of distribution of such securities
(the "Designated Securities"). Upon receipt of such request, the Company shall
use its reasonable best efforts to effect the registration of the Designated
Securities by including the Designated Securities in such Registration
Statement.

        (b)  In the event that securities of the same class as the Registrable
Securities are being registered by the Company in such Registration Statement
and such securities as well as any of the Designated Securities are to be
distributed in an underwritten offering, such Designated Securities shall be
included in such underwritten offering on the same terms and conditions as the
securities being issued by the Company for distribution pursuant to such
underwritten offering; provided, however, that if the managing underwriter of
such underwritten offering determines in good faith and so advises the Company
that the inclusion in such underwritten offering of all the Designated
Securities may materially and adversely affect the success of the underwritten
offering (in terms of the offering price of the offering), then the number of
Designated Securities to be included in the Registration Statement shall be
reduced to the amount recommended in good faith by such managing underwriter, it
being understood that the Designated Securities will be excluded entirely before
any securities to be included in the Registration Statement by the Company or
any stockholder exercising demand registration rights are excluded; and
provided, further, that as to the Selling Holders exercising incidental
registration rights pursuant to this Section 2.2, such reduction shall be pro
rata (based on the number of Shares held by each) with respect to the Designated
Securities with other Persons holding contractual incidental or "piggy-back"
registration rights in such underwritten offering.

        (c)  No registration effected under this Section 2.2 shall relieve the
Company of its obligations to effect registrations at the request of the Holders
under Section 2.1.

        2.3    Marketing.    The Company shall make representative members of
its officers and management available, upon reasonable notice and to the extent
reasonably requested by the managing underwriter for the offering or the Selling
Holders, to participate in efforts to market Registrable Securities offered in
an underwritten public offering pursuant to Section 2.1 hereof (including,
without limitation, participating in "roadshow" meetings with prospective
investors) that would be customary for underwritten primary offerings of a
comparable amount of equity securities by the Company.

        3.    Hold-Back Agreements.    

        3.1    Restrictions on Public Sale by Holders.    During the period of
duration specified by the Company and an underwriter of common stock or other
securities of the Company convertible into common stock, following the effective
date of a registration statement of the Company filed under

4

--------------------------------------------------------------------------------

the Securities Act, the Holder(s) shall not, to the extent requested by the
Company and/or such underwriter, directly or indirectly sell, offer to sell,
contract to sell (including, without limitation, any short sale), grant any
option to purchase or otherwise transfer or dispose of (other than to donees who
agree to be similarly bound) any Registrable Securities held by it at any time
during such period, except Registrable Securities included in such registration;
provided, however, that such hold-back time period shall not exceed 90 days
(180 days in connection with the Company's initial public offering of its Common
Stock). The Holder(s) agree to provide to the underwriters of any public
offering of the Company such further agreements as such underwriters may
reasonably request in connection with the hold-back agreement provided for in
this Section 3.1; provided that the terms of such agreements are substantially
consistent with the provisions of this Section 3.1. In order to enforce the
foregoing covenant, the Company may impose stop-transfer instructions with
respect to the Registrable Securities until the end of such period.
Notwithstanding the foregoing, the obligations described in this Section 3.1
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms which may be promulgated in the future, or
a registration relating solely to a Rule 145 transaction.

        3.2    Restrictions on Public Sale by the Company and Others.    The
Company agrees not to effect any public sale or distribution of its Common
Stock, during a period, not to exceed 45 days, beginning on the closing date of
an underwritten offering made pursuant to a Registration Statement filed under
Section 2 hereof if the marketing of such securities would materially harm the
prospects of the offering of Registrable Securities under the Registration
Statement and to the extent timely notified in writing by one or more of the
Selling Holders or the managing underwriters (except as part of such
underwritten registration or pursuant to registrations on Forms S-4 or S-8 or
any successor form to such Forms).

        4.    Registration Procedures.    In connection with the Company's
registration obligations pursuant to Section 2 hereof, the Company will use its
reasonable best efforts to effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company will:

        4.1    Preparation of Registration Statement.    Prepare and file with
the SEC, within the time periods specified in Section 2, a Registration
Statement on such form as may be appropriate under the Securities Act, and use
its reasonable best efforts to cause such Registration Statement to become
effective.

        4.2    Maintaining Effectiveness.    Promptly prepare and file with the
SEC such amendments to the Registration Statement as may be necessary to keep
such Registration Statement effective for a period of not more than 10 business
days, or such shorter period that will terminate when the distribution of all
Registrable Securities covered by such Registration Statement has been
completed.

        4.3    Notification.    Immediately notify the Selling Holders and the
managing underwriters, if any, and (if requested by any such Person) confirm
such notice in writing, (i) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceeding for that
purpose, (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose, and (iv) of the happening of any event which makes any statement
made in the Registration Statement, the Prospectus or any document incorporated
therein by reference untrue or which requires the making of any changes in the
Registration Statement, the Prospectus, or any document incorporated therein by
reference so that they will not contain any untrue statement of a

5

--------------------------------------------------------------------------------




material fact or omit to state any material fact required to be stated therein
or necessary to make the statement therein not misleading.

        4.4    Stop Orders.    Make every reasonable best effort to obtain the
withdrawal of any order suspending the effectiveness of a Registration Statement
or the qualification of any Registrable Securities for sale in any jurisdiction
at the earliest possible moment.

        4.5    Consultation with Holders.    Prior to the filing of any
Registration Statement or amendment thereto, provide copies of such document to
the Selling Holders and to the managing underwriters, if any, make the Company's
representatives and the Company's counsel available for discussion of such
document and make such changes in such document relating to the Selling Holders
prior to the filing thereof as such Selling Holders, counsel for such Selling
Holders, or underwriters may reasonably request.

        4.6    Copies of Registration Statements.    Furnish to each Selling
Holder and each managing underwriter, if any, without charge, at least one
originally executed copy of the Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, all materials
incorporated therein by reference and all exhibits (including those incorporated
by reference).

        4.7    Prospectuses.    Deliver to each Selling Holder and the
underwriters, if any, without charge, as many copies of the Prospectus (and each
preliminary prospectus) and any amendment or supplement thereto as such Persons
may reasonably request so long as the Registration Statement to which such
Prospectus or any amendment or supplement thereto relates is effective.

        4.8    Blue Sky Laws.    Prior to any public offering of Registrable
Securities, use its reasonable best efforts to register or qualify or cooperate
with the Selling Holders, the underwriters, if any, and their respective counsel
in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions within the United States as any Selling Holder or underwriter
reasonably requests, and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company will not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process or taxation in any such jurisdiction
where it is not then so subject.

        4.9    Amendments Upon Changes.    Upon the occurrence of any event
contemplated by Sections 4.3(ii), (iii) or (iv) or 4.4 above, prepare, as
promptly as practicable, a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading.

        4.10    Underwriting Agreements.    In the event of an underwritten
public offering effected pursuant to Section 2.1, enter into such customary
agreements (including, at the request of the Selling Holders, an underwriting
agreement containing customary indemnification provisions) and take all such
other actions reasonably required in connection therewith in order to expedite
or facilitate the disposition of such Registrable Securities, including, but not
limited to, cooperating with the Selling Holders, the underwriters participating
in the offering and their counsel in any due diligence investigation reasonably
requested by the Selling Holders or the underwriters in connection therewith.

        4.11    Compliance with Laws; Section 11(a).    Otherwise use its best
efforts to comply with all applicable federal and state securities laws
(including without limitation the rules and regulations

6

--------------------------------------------------------------------------------




of the SEC), and make generally available to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act no
later than 45 days after the end of each 12-month period (or within 90 days
after the end of a fiscal year).

        4.12    Opinions.    At the request of any Selling Holder, use its
reasonable best efforts to furnish on the date that the Registrable Securities
are delivered to that Selling Holder and any underwriter for sale in connection
with a registration pursuant to this Agreement (i) an opinion of the counsel
representing the Company for the purposes of such registration, and (ii) a
letter from the independent certified public accountants of the Company, each
dated such date and in form and substance as is customarily given by counsel and
independent certified public accountants to underwriters in an underwritten
public offering, addressed to any Selling Holders' underwriter and to the
Selling Holders.

        4.13    Listing.    Cause all Registrable Securities registered
hereunder to be listed on each securities exchange on which the same class of
securities of the Company are then listed.

        4.14    Transfer Agent, Registrar and CUSIP Number.    Provide a
transfer agent and registrar for Registrable Securities registered hereunder and
a CUSIP number for all such Registrable Securities, in each case not later than
the effective date of such registration.

        Notwithstanding anything to the contrary contained in this Agreement,
the Company may at any time suspend or terminate any of its efforts with respect
to a Registration Statement filed by it other than pursuant to Section 2.1 of
this Agreement, including by suspending or terminating (as applicable) the
preparation, filing or effectiveness of such Registration, without any liability
of any kind to any Holder.

        5.    Selling Holders' Obligations.    

        5.1    Provision of Information.    The Company may require each Selling
Holder of Registrable Securities as to which any registration is being effected
to furnish to the Company such information regarding the distribution of such
securities by, and such other information relevant to, the Selling Holder for
inclusion in such Registration Statement, as the Company may from time to time
reasonably request in writing. The Company shall not be obligated to include in
any Registration Statement any securities owned by a Holder that does not comply
with its obligations under this Agreement. In addition, the Company shall have
no obligation with respect to any registration requested pursuant to Section 2.1
if, due to the operation of this Section 5.1, the anticipated aggregate offering
price of the Registrable Securities to be included in the registration does not
equal or exceed the anticipated aggregate offering price required to originally
trigger the Company's obligation to initiate such registration as specified in
Section 2.1.

        5.2    Discontinued Use of Prospectus.    Each Holder of Registrable
Securities agrees by execution of this Agreement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in clauses (ii), (iii) or (iv) of Section 4.3 or Section 4.4 hereof,
such Holder will forthwith discontinue disposition of Registrable Securities
until such Holder's receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 4.9 hereof, or until it is advised in writing
(the "Advice") by the Company that the use of the Prospectus may be resumed, and
has received copies of any additional or supplemental filings which are
incorporated by reference in such Prospectus, and, if so directed by the
Company, such Holder will deliver to the Company (at the Company's expense) all
copies, other than permanent file copies then in such Holder's possession, of
the Prospectus covering such Registrable Securities current at the time of
receipt of such notice. In the event the Company shall give any such notice, the
time period mentioned in Section 4.2 hereof shall be extended by the number of
days during the period from and including the date of the giving of such notice
to and including the date when each Selling Holder shall have received the
copies of the supplemental or amended Prospectus contemplated by Section 4.9
hereof or the Advice.

7

--------------------------------------------------------------------------------



        5.3    Underwriting Agreement.    Each Selling Holder participating in
an underwritten offering pursuant to Section 2.1 or 2.2 agrees to enter into a
customary underwriting agreement on terms reasonably satisfactory to the
managing underwriter.

        5.4    Delay of Registration.    No Holder shall have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
as the result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.

        6.    Registration Expenses.    

        6.1    Demand Registrations.    The Selling Holders shall bear all
expenses incurred in connection with any Registration Statement (the
"Registration Expenses") initiated pursuant to Section 2.1 hereof, including
without limitation all registration and filing fees; all underwriting discounts,
commissions, fees and disbursements; fees with respect to any filings required
to be made with the National Association of Securities Dealers; listing fees
relative to any stock exchange or national market system; fees and expenses of
compliance with state securities or blue sky laws (including reasonable fees and
expenses of counsel for the underwriters in connection therewith); printing
expenses, fees and disbursements of counsel for the Company and for Selling
Holders; fees and disbursements of accounting or financing professionals; fees
and disbursements of all independent public accountants of the Company; any
transfer taxes with respect to the Registrable Securities sold by the Selling
Holders; and all other expenses incidental to the sale and delivery of the
Registrable Securities, provided, however, that such Registration Expenses shall
not include any portion of the compensation paid by the Company or its
affiliates to the directors, officers or employees of the Company or its
affiliates ("Indirect Expenses"). Each Selling Holder shall bear his, her or its
share of the Registration Expenses pro rata based upon the number of Registrable
Securities offered by such Selling Holders pursuant to such Registration
Statement.

        6.2    Incidental Registrations.    The Company shall bear all
Registration Expenses, including Indirect Expenses but excluding Selling Holder
Expenses (as defined below), incurred in connection with any Registration
Statement other than a Registration Statement initiated pursuant to Section 2.1
hereof. Each Selling Holder shall bear his, her or its share of any Selling
Holder Expenses based upon the number of Registrable Securities offered by such
Selling Holders pursuant to such Registration Statement. "Selling Holder
Expenses" shall consist of and be limited to (i) the Selling Holder's legal
costs, including the fees and expenses of any counsel selected by the Selling
Holder to represent him, her or it, and (ii) the proportionate share of
brokerage or underwriting commissions attributable to the Selling Holder's
shares.

        7.    Indemnification.    

        7.1    Indemnification by the Company.    The Company agrees to
indemnify and hold harmless, to the full extent permitted by law, each Holder of
Registrable Securities, each Person who controls such Holder (within the meaning
of the Securities Act or the Exchange Act) (a "Controlling Person"), and each
officer, director, employee and agent of such Holder and each Controlling Person
and each underwriter or selling agent (the "Indemnified Parties") from and
against all losses, claims, damages, liabilities and expenses caused by any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or preliminary prospectus or any amendment or
supplement thereto or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as (i) the Company has demonstrated that
the same are caused by or contained in any information furnished in writing to
the Company by such Holder, expressly for use therein, or (ii) the Company has
advised such Holders' Representative in writing of a Section 4.3(iv) event and
the Holder has sold Registrable Securities notwithstanding receipt of such
notice prior to receipt of a supplement or amended Prospectus pursuant to
Section 4.9 herein; provided, however, that the Company shall not be liable in
any such case to the extent that any

8

--------------------------------------------------------------------------------

such loss, claim, damage, liability or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any preliminary prospectus if (i) such Holder failed to send or deliver
a copy of the Prospectus with or prior to the delivery of written confirmation
of the sale of Registrable Securities and (ii) the Prospectus would have
corrected such untrue statement or omission; provided, further, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission in the Prospectus,
if such untrue statement or alleged untrue statement, omission or alleged
omission is corrected in an amendment or supplement to the Prospectus and if,
having previously been furnished by or on behalf of the Company with copies of
the Prospectus as so amended or supplemented, such Holder thereafter fails to
deliver such Prospectus as so amended or supplemented, prior to or concurrently
with the sale of Registrable Securities to the Person asserting such loss,
claim, damage, liability or expense who purchased such Registrable Securities
that are the subject thereof from such Holder. The indemnity provided herein
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party and shall survive the transfer of Registrable
Securities by the Selling Holder. The Company shall be obligated to give to, and
shall be entitled to receive from, underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution customary indemnities.

        7.2    Indemnification by Holders.    In connection with the
Registration Statements hereunder, each Selling Holder agrees to indemnify and
hold harmless, to the full extent permitted by law, the Company, and each Person
who controls the Company (within the meaning of the Securities Act or the
Exchange Act) and each manager, director, officer, employee and agent of each
such Person from and against any losses, claims, damages, liabilities and
expenses caused by any untrue or alleged untrue statement of a material fact or
any omission of a material fact required to be stated in any Registration
Statement or Prospectus or preliminary prospectus or necessary to make the
statements therein not misleading, to the extent, but only to the extent, that
the Company has demonstrated that such untrue statement or omission is contained
in any information or affidavit so furnished by such Holder to the Company
specifically for inclusion in such Registration Statement or Prospectus. In no
event, however, shall the liability of any Selling Holder hereunder be greater
in amount than the dollar amount of the proceeds (net of underwriters' discounts
and commissions) received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

        7.3    Conduct of Indemnification Proceedings.    Any Person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the Indemnified Party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume within a reasonable period of
time the defense of such claim and employ counsel reasonably satisfactory to
such person or (c) in the reasonable judgment of any such Person, based upon
written advice of its counsel, a conflict of interest exists between such Person
and the indemnifying party with respect to such claims or such Person has
separate or additional defenses, in either case such as would make the
representation of such Person by the same counsel as the indemnifying party
improper under applicable standards of professional conduct (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If such defense is not assumed by the indemnifying
party, the indemnifying party will not

9

--------------------------------------------------------------------------------




be subject to any liability for any settlement made without its consent (but
such consent will not be unreasonably withheld). No indemnifying party will
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. An indemnifying party who is not entitled to, or elects not
to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one principal and one local counsel for all Indemnified
Parties who are indemnified by such indemnifying party with respect to such
claim.

        7.4    Contribution.    If the indemnification provided for in Sections
7.1 or 7.2 is unavailable to the Indemnified Parties in respect of any losses,
claims, damages or liabilities referred to herein, then each such indemnifying
party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (i) as between the Company and the Selling
Holders on the one hand and the underwriters on the other hand, in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Holders on the one hand and the underwriters on the
other hand from the offering of all of the securities sold in the offering, or
if such allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits but also the relative
fault of the Company and the Selling Holders on the one hand and of the
underwriters on the other hand in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations and (ii) as between the Company on the
one hand and each Selling Holder on the other hand, in such proportion as is
appropriate to reflect the relative fault of the Company and of each Selling
Holder in connection with such statements or omissions, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Selling Holders on the one hand and the underwriters on the other hand
shall be deemed to be in the same proportion as the total proceeds from the
offering (net of underwriting discounts and commissions but before deducting
expenses) received by the Company and the Selling Holders bear to the total
underwriting discounts and commissions received by the underwriters, in each
case as set forth in the table on the cover page of the Prospectus. The relative
fault of the Company and the Selling Holders on the one hand and of the
underwriters on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Selling Holders or by the underwriters. The
relative fault of the Company on the one hand and of each Selling Holder on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

        The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 7.4 were determined by pro
rata allocation (even if the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 7.4, no Selling Holder shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities of such Selling Holder were offered to the public
exceeds the amount of any damages which such Selling Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person

10

--------------------------------------------------------------------------------

guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Selling Holders'
obligations to contribute pursuant to this Section 7.4 are several in proportion
to the proceeds of the offering received by each Selling Holder bears to the
total proceeds of the offering received by all the Selling Holders and not
joint.

        7.5    Underwriting Agreement Controls.    Notwithstanding the foregoing
provisions of this Section 7, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

        7.6    Survival.    The obligations of the Company and the Holders under
this Section 7 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Agreement or otherwise.

        8.    Selection of Underwriters.    The determination of whether an
offering of Registrable Securities made pursuant to Section 2.1 will be
underwritten shall be made by the Majority Selling Holders. Such Majority
Selling Holders shall have the right to select the investment bankers and
managing underwriters to administer an underwritten offering of Registrable
Securities made pursuant to Section 2.1, provided, however, that such investment
bankers and managing underwriters shall be subject to approval by the Company,
which approval shall not be unreasonably withheld. If requested, the Company
shall enter into a customary underwriting agreement with an investment banking
firm, as set forth under Section 4.10 above. For any offering of Registrable
Securities pursuant to a Registration Statement, the selection of counsel for
Selling Holders shall be determined by the Majority Selling Holders.

        9.    Reports Under Securities Exchange Act of 1934.    With a view to
making available to the Holders the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to:

        (a)  make and keep public information available, as those terms are
understood and defined in Rule 144 promulgated under the Securities Act, at all
times after ninety (90) days after the effective date of the first registration
statement filed by the Company for the offering of its securities to the general
public;

        (b)  file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

        (d)  furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 promulgated under
the Securities Act (at any time after ninety (90) days after the effective date
of the first registration statement filed by the Company), the Securities Act
and the Exchange Act (at any time after it has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company (if the Company is subject to the
reporting obligations of the Exchange Act), and (iii) such other information as
may be reasonably requested in availing any Holder of any rule or regulation of
the SEC which permits the selling of any such securities without registration or
pursuant to such form.

        10.    Transfer of Registration Rights.    The right to cause the
Company to register Registrable Securities pursuant to this Agreement may be
assigned by a Holder to (i) a transferee or assignee of Registrable Securities
who acquires pursuant to such transfer, not less than 25% of the aggregate

11

--------------------------------------------------------------------------------

number of Registrable Securities originally acquired by Wynn or his designee(s)
under the Buy-Sell Agreement (as adjusted for any stock dividends, combinations,
splits, recapitalizations and the like), (ii) a subsidiary, parent or other
affiliate, member, shareholder, officer, general partner, limited partner or
former or retired partner of a Holder, (iii) a Holder's family member, family
partnership or trust for the benefit of an individual Holder or any family
member or (iv) by Wynn to his designee(s) under the Buy-Sell Agreement who
acquires some or all of the Aruze Shares pursuant to the Purchase Option;
provided, however, that such assignment shall be effective only if (a) the
transferee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement, including, but not limited to, the provisions of
Section 3.1 above, (b) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being transferred and (c) such transfer of any
Registrable Securities is lawful under all applicable securities laws.

        11.    Termination of Registration Rights.    The right of any Holder to
request registration or to include Registrable Securities in any registration
pursuant to this Agreement shall terminate one year after the payment in full of
the promissory note(s) that Wynn or his designee(s) may use to pay the purchase
price for the Aruze Shares pursuant to the Buy-Sell Agreement.

        12.    Exercise of Demand Registration Rights.    Notwithstanding
anything to the contrary contained in this Agreement, a Demand Notice may be
delivered pursuant to Section 2.1 hereof only by Wynn or, if he is deceased, by
his spouse or by his estate, on behalf of the Holders of the requisite
percentage and market value of Registrable Securities.

        13.    Miscellaneous.    

        13.1    Remedies.    In the event of a breach by the Company of its
obligations under this Agreement, each Holder of Registrable Securities, in
addition to being entitled to exercise all rights granted by law, including
recovery of damages, will be entitled to specific performance of its rights
under this Agreement, subject to Section 5.4 hereof. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
waives the defense in any action for specific performance that a remedy at law
would be adequate.

        13.2    No Inconsistent Agreements.    The Company will not on or after
the date of this Agreement enter into any agreement with respect to its
securities which is inconsistent with or limits or impairs the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

        13.3    Adjustments Affecting Registrable Securities.    The Company
will not take any action, or permit any change to occur, with respect to the
Registrable Securities which would adversely affect the ability of the Holders
of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement.

12

--------------------------------------------------------------------------------






        13.4    Notices.    All notices or other communications hereunder shall
be in writing and shall be given by (i) personal delivery, (ii) courier or other
same day or overnight delivery service which obtains a receipt evidencing
delivery, (iii) registered or certified mail (postage prepaid and return receipt
requested), or (iv) facsimile or similar electronic device, to such address as
may be designated from time to time by the relevant party, and which shall
initially be:

If to the Company:   Wynn Resorts, Limited
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Facsimile: 702.733.4596
Attention: Legal department.
If to Wynn:
 
Stephen A. Wynn
c/o Wynn Resorts, Limited
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Facsimile: 702.791.0167

        All notices and other communications shall be deemed to have been given
(i) if delivered by the United States mail, three business days after mailing
(five business days if delivered to an address outside of the United States),
(ii) if delivered by a courier or other delivery service, one business day after
dispatch (two business days if delivered to an address outside of the United
States), and (iii) if personally delivered or sent by facsimile or similar
electronic device, upon receipt by the recipient or its agent or employee
(which, in the case of a notice sent by facsimile or similar electronic device,
shall be the time and date indicated on the transmission confirmation receipt).
No objection may be made by a party to the manner of delivery of any notice
actually received in writing by an authorized agent of such party.

        13.5    Complete Agreement; Modifications.    This Agreement and any
documents referred to herein or executed contemporaneously herewith constitute
the Parties' entire agreement with respect to the subject matter hereof and
supersede all agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof. This Agreement may be amended, altered or modified only by a writing
signed by the Company and Holders of a majority of the Registrable Securities
then held by all Holders.

        13.6    Calculation of Registrable Securities.    For the purposes of
this Agreement, if the Aruze Shares consist of common stock and another class of
securities convertible into common stock, then the calculation of the number of
Registrable Securities shall include any shares of common stock acquired or
which may be acquired by the Holders upon conversion of any such convertible
securities comprising Aruze Shares.

        13.7    Successors and Assigns.    Except as provided herein to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
Parties, their respective successors and permitted assigns, including, without
limitation and without the need for an express assignment, subsequent Holders of
Registrable Securities who are assigned registration rights pursuant to
Section 10 hereof.

        13.8    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without regard to
the choice of law provisions thereof.

        13.9    Attorneys' Fees.    Should any litigation be commenced
(including any proceedings in a bankruptcy court) between the Parties or their
representatives concerning any provision of this Agreement or the rights and
duties of any Person or entity hereunder, the party or parties prevailing in
such proceeding shall be entitled, in addition to such other relief as may be
granted, to the reasonable attorneys' fees and court costs incurred by reason of
such litigation.

13

--------------------------------------------------------------------------------


        13.10    Headings.    The Article and Section headings in this Agreement
are inserted only as a matter of convenience, and in no way define, limit,
extend or interpret the scope of this Agreement or of any particular Article or
Section.

        13.11    Severability.    If any provision of this Agreement is held to
be illegal, invalid or unenforceable, such provision shall be fully severable,
and this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part of this Agreement;
furthermore, the remaining provisions of this Agreement shall remain in full
force and effect, and, in place of such illegal, invalid or unenforceable
provision, there automatically shall be added as a part of this Agreement a
provision as similar to such illegal, invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.

        13.12    Gender.    Throughout this Agreement, as the context may
require, the masculine gender includes the feminine and neuter; and the neuter
gender includes the masculine and feminine.

        13.13    Counterparts.    This Agreement may be executed in any number
of counterparts and by the Parties in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

[Remainder of this page intentionally left blank.]

14

--------------------------------------------------------------------------------

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first set forth hereinabove.

    WYNN RESORTS, LIMITED
 
 
By:
 
/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

Name: Marc H. Rubinstein
Title: Senior Vice President, General Counsel and Secretary
 
 
By:
 
/s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------

Stephen A. Wynn

15

--------------------------------------------------------------------------------



QuickLinks


REGISTRATION RIGHTS AGREEMENT
